DETAILED ACTION

Response to Amendment
The amendment filed on 1/14/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 47-50 lack proper antecedent basis because they depend (directly or indirectly) on canceled claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 36, 47-50, 53-54, 60-62, 66-68, and 101 are rejected under 35 U.S.C. 103(a) as being unpatentable over USPAP 2009/0186548 to Rock in view of USPAP 2008/0057807 to Tutterow, USPN 5,486,408 to Sentendrey, USPN 4,908,260 to Dodia, USPN 5,236,769 to Paire, USPN 5,851,663 to Parsons, USPN 6,796,865 to Raithel, and/or USPN 6,910,235 to Lack.

Rock discloses that first and second fabric layers may comprise a flame retardant fiber blend [0057] but Rock does not appear to mention specific flame retardant fiber materials. Tutterow discloses that it is known in the art to construct flame resistant fabrics within the claimed ranges of 5 wt% to 25 wt% of p-aramid fiber, 40 wt% to 80 wt% of modacrylic fiber, and 5 wt% to 15 wt% of natural fiber or regenerated fiber and with a weight of about 3 to about 12 oz/yd2 (see entire document including [0001], [0002], [009], [0015], [0016], and [0025]-[0032]). Plus, it is within the general skill of a worker in the art to select fiber materials, fiber material percentages, and fabric weight on the basis of their suitability and the desired characteristics. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first and second fabric layer from the claimed fiber blend and with the claimed weight, to form a garment that is flame resistant, durable, comfortable, and affordable and because it is within the general skill of a worker in the art to select fiber materials and fabric weight on the basis of their suitability and desired characteristics. Tutterow discloses that the fabric offers protection from electric arc flash hazards and/or from flash fire hazards [0014].


In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
Claim 48, Paire and Parsons disclose that it is known in the art to use a melamine cross-linking agent (see entire documents including column 3, lines 36-55 of Paire and column 1, lines 49-55 and claim 6 of Parsons). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a melamine cross-linking agent, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.

Claim 60, the flame resistant composite fabric is a flame retardant composite fabric having a controlled air permeability within the claimed range of about 0 ft3/ft2/min to about 200 ft3/ft2/min, tested according to ASTM D-737 under a pressure difference of 1/2 inch of water across the flame retardant composite fabric ([0028] and [0029]).
Claims 61, 62, 66 and 67, Rock discloses that the first fabric layer may have an exposed, outer raised surface facing towards a wearer and in the form of a pattern selected to generate a channeling effect in the form of a grid or box ([0032], [0040] and [0054]).
Claim 68, the second flame resistant fabric layer may be a woven layer ([0032] and [0040]).
Claim 101, the first flame resistant fabric layer may have a woven construction and the second flame resistant fabric layer may have a knit construction ([0007] and [0009]).

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
The applicant asserts that Tutterow fails to teach or suggest natural or regenerated fibers present in the claimed amount of between 5 to 15%. The examiner respectfully disagrees. Tutterow discloses that the blend may comprise about 45% modacrylic, about 10% Lenzing FR or FR rayon (cellulosic), and about 10% p-aramid [0030].


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789